Citation Nr: 9933654	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in February 1998.  A statement of the case was 
mailed to the veteran in June 1998.  The veteran's 
substantive appeal was received in July 1998.  

The Board notes that service connection for a nervous 
condition to include PTSD was denied by the RO in November 
1985 and the veteran did not disagree.  However the RO has 
found that the veteran's attempt to reopen his claim in March 
1996 was accompanied by new and material evidence sufficient 
for that purpose.  The Board agrees considering that 
inservice stressors not previously of record have been 
reported by the veteran and information relating to the 
veteran's service in Vietnam has been added to the file.  De 
novo review, thus, must follow.
  
In August 1998, notice was sent to the veteran that his 
appeal had been certified to the Board for appellate review 
and that the appellate record had been transferred to the 
Board.  In May 1999, the veteran submitted additional 
evidence in support of his claim for service connection for 
PTSD.  

According to 38 C.F.R. § 20.1304 (a) (1999), the veteran and 
his representative will be granted a period of 90 days 
following the mailing of notice to them that an appeal has 
been certified to the Board for appellate review and that the 
appellate record has been transferred to the Board, or until 
the date the appellate decision is promulgated by the Board, 
whichever comes first, during which they may submit, inter 
alia, additional evidence.  In addition, 38 C.F.R. 
§ 20.1304(b) indicates that any evidence submitted subsequent 
to the expiration of the aforementioned 90 day period 
following notice that the veteran's appeal has been certified 
to the Board for appellate review will not be accepted by the 
Board unless the appellant demonstrates on motion that there 
was good cause for the delay.  

In this case, the Board notes that the veteran submitted 
additional medical evidence directly to the Board in support 
of his claim for service connection for PTSD in May 1999, 
well after the expiration of the 90-day period subsequent to 
notice of certification of appeal to the Board.  Moreover, 
the appellant has not demonstrated on motion that there was 
good cause for the delay.  As such, the Board will not 
consider the evidence submitted to the Board in May 1999.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The record does not demonstrate that the veteran engaged 
in combat with the enemy during his period of active duty 
service.

3.  The occurrence of the veteran's alleged stressors have 
not been supported by credible evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § § 1110, 1154, 
5107 (West 1991 & Supp. 1998); 
38 C.F.R. § § 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim as to 
the issue of entitlement to service connection for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds that the veteran has 
presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  In adjudicating a claim for PTSD, the 
applicable VA regulation states that service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

In addition, the Board notes that in the recent case of Cohen 
v. Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") issued directives to be followed in cases 
where the issue is service connection for PTSD.  The Board 
will briefly review these directives.  In sum, in the Cohen 
case, the Court confirmed that the evidence must show that 
the veteran has a diagnosis of PTSD, that the veteran was 
exposed to a stressor(s) during service (which may be combat 
or non-combat service), and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  In the Cohen case, the Court provided 
distinctions between non-combat and combat service.  In cases 
of non-combat service, the Court indicated that 38 U.S.C.A. 
§ 1154(b) is not applied.  If the veteran did not serve in 
combat and his stressor is therefore, not combat-related, the 
Court indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  In the Cohen case, the Court noted that under 
38 C.F.R. § 3.304(f), a current medical diagnosis of PTSD 
must be an "unequivocal" one.  The Court further explained 
that a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  

In a recent October 1999 opinion of the General Counsel 
(VAOPGCPREC 12-99), the General Counsel addressed the issue 
of determinations as to whether a veteran "engaged in combat 
with the enemy" for purposes of 38 U.S.C. § 1154(b) (West 
1991).  Specifically, the General Counsel concluded that the 
phrase "engaged in combat with the enemy" requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  The General Counsel noted that the 
definition provides a general standard, which may be, applied 
to facts of individual cases, but is not so specific or 
detailed as to address all issues that may arise concerning 
whether certain actions constitute engagement in combat with 
the enemy.  The General Counsel concluded that the 
determination as to whether a veteran engaged in combat with 
the enemy necessarily must be made on a case-by-case basis, 
with reference to the general statutory standard.  
Furthermore, according to the General Counsel's opinion, the 
fact that a veteran participated in a particular operation or 
campaign, as shown on his service personnel records, does not 
necessarily establish that the veteran engaged in combat.  

In this case, the service medical records are negative for 
any complaints, findings or diagnosis of PTSD.  The veteran 
was discharged from service in July 1971.  In May 1972, the 
veteran was afforded a psychiatric examination provided by 
John F. McGowen, M.D.  At the time of the examination, the 
veteran complained of being tense and anxious.  The veteran 
also claimed that noise bothered him.  Dr. McGowen noted that 
the veteran was oriented in all spheres.  The veteran denied 
hallucinations and expressed no delusional ideas.  Dr. 
McGowen noted that the veteran was a poor historian and he 
appeared to be somewhat schizoid and withdrawn in his 
personality.  Dr. McGowen diagnosed the veteran with history 
of mild anxiety reaction, non-disabling.  

In August 1985, the veteran submitted a claim for PTSD.  In 
support of his claim, the veteran submitted a May 1985 
inpatient discharge summary from the Brecksville VA Medical 
Center in Cleveland, Ohio.  The report indicated that the 
veteran was admitted to the Brecksville VA Medical Center 
with a history of intermittent alcohol abuse.  The veteran's 
father had recently passed away and the veteran had become 
increasingly depressed, angry, and irritable.  The veteran 
reported an increase in alcohol use, becoming upset with 
people easily, and threatening them, and having difficulty 
just coping.  The veteran further related recent audio/visual 
hallucinations consisting of visions of his father, insects, 
and rodents, who would occasionally attempt communication 
with the veteran.  At the time of admission, the veteran 
denied suicidal or homicidal ideations, as well as 
hallucinations.  He was well oriented to time, place and 
person.  His speech was relevant and coherent; affect 
blunted; mood tense; recent and remote memory intact.  
Insight and judgment were fair.

In a November 1985 rating decision, entitlement to service 
connection for PTSD was denied as not shown by the evidence 
of record.  

In October 1994, the veteran submitted another claim for 
PTSD.  In support of his claim, the veteran indicated that he 
was hospitalized for PTSD in September 1994 at the Buffalo VA 
Medical Center.  Medical records submitted in conjunction 
with the veteran's claim for entitlement to service 
connection for PTSD indicated that the veteran was admitted 
to the Buffalo VA Medical Center in September 1994 for 
alcohol dependence detoxification.  The veteran was diagnosed 
with an organic mental disorder not otherwise specified, but 
no diagnosis of PTSD was made at that time.

The veteran was afforded a VA neuropsychological assessment 
in October 1994.  Upon physical examination, the veteran 
appeared alert, and oriented in all spheres.  The veteran did 
not exhibit any gross indications of significant thought 
disorder or characterological disturbance.  No delirium was 
detected.  The veteran exhibited a mildly restricted affect 
consistent with his mood during the examination.  No gross 
indications of apprehension or resistance to the testing 
procedures were noted.  The veteran did not appear to 
deliberately distort or misrepresent himself; however, he may 
have been a somewhat inaccurate historian. 

In December 1994, the veteran was admitted to the Buffalo VA 
Medical Center with a chief complaint of PTSD.  Specifically, 
the veteran "wanted to be in the PTSD program for a long 
time."  He felt a lot of loss due to friends who were killed 
in Vietnam.  He was socially withdrawn and reported that his 
relatives felt that he was "not the same" after his service 
experience, especially in regards to drinking alcohol too 
much.  The veteran reported that he never felt safe during 
service in Vietnam.  The veteran reported that his base in 
Vietnam was hit a few times and that he saw "enough death 
and destruction" while he was there.  The veteran reported 
problems with readjustment to civilian life.  Mental status 
examination indicated that the veteran was conscious, 
casually dressed, and had no motor restlessness, and was 
cooperative during the interview.  His speech was 
spontaneous.  His mood was "fair" and his affect was 
restricted.  He denied any suicidal or homicidal thoughts on 
admission.  He was oriented to self, others, place and time.  
He had difficulty with concentration tasks, and could only do 
one number correctly out of serial seven, although he was 
able to do three correct serial threes.  His memory was good 
for remote and recent experiences, and his immediate memory 
indicated two out of three objects correctly, while he was 
able to remember three unrelated objects after several 
minutes.  The examiner therefore judged his immediate memory 
to be fair.  He had a good general grasp and recollection of 
things.  Insight and judgment were both good.  The veteran 
participated fully in the inpatient PTSD program, after 
which, he showed improved insight and motivation regarding 
PTSD, although he continued to show the full range of PTSD 
symptomatology.  There was no apparent suicidal or homicidal 
risk while he was in the PTSD program or upon discharge from 
the program.  The veteran was diagnosed with PTSD.

In May 1995 correspondence from the RO, the veteran was 
advised that in order to reopen his claim for entitlement to 
service connection for PTSD, he needed to submit new and 
material evidence consisting of the details of a stressful 
event for which verification could be obtained.  The veteran 
was instructed to submit the following information concerning 
his inservice stressors: dates, approximate times, and places 
that the event(s) occurred; exact unit of assignment at the 
time; a full description of the events, including details as 
to the vet's involvement; and full names and ranks of any 
other personnel involved and the names of any witnesses.

In an August 1995 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
his claim for entitlement to service connection for PTSD.  

In March 1996, the veteran again requested that his claim for 
service connection for PTSD be reopened.  In support of his 
claim, the veteran submitted a statement indicating his 
stressor.  The veteran stated that he felt good about being 
in Vietnam when he first arrived in the 524th HQM WCIAAA, APO 
96312.  The veteran stated that his stressor was mental.  It 
began when they were hit in February 1971.  The veteran 
stated that he has had a fear of dying by fire ever since 
that time.  The veteran stated that he self-medicated with 
alcohol use.  The veteran stated that he found out he had 
PTSD in January 1995.  The veteran stated that he was fired 
upon in April 1971 with E-5 Woodson when they were checking 
generators at Cam Ranh Bay.

In response to the veteran's statement, the RO sent the 
veteran an April 1996 letter requesting additional evidence 
regarding his claimed stressors before further action would 
be taken with regard to his claim.  Specifically, the RO 
requested that the veteran furnish the specific location with 
regard to the February 1971 and April 1971 dates that he 
noted as stressful.  The RO also requested that the veteran 
furnish the complete name of E-5 Woodson, and whether he was 
part of the veteran's company.  Finally, the RO also 
requested that the veteran furnish additional details of the 
events of February 1971 and April 1971.  

The veteran's administrative personnel records were obtained.  
These records indicate that the veteran served in the 
Republic of Vietnam from July 1970 to July 1971.  During his 
tour, he was assigned to the 524 QM Co (WCBXAAA) USARPAC.  
His principal duties during this period consisted of 
assignments as duty soldier, equipment, and power repairman. 
His military occupational specialty (MOS) was engineer 
equipment repairman.  The veteran's commendations include the 
National Defense Service Medal (NSDM), the Vietnam Service 
Medal (VSM), and the Vietnam Campaign Medal (VCM) with Device 
60.

The RO also requested and obtained recent outpatient 
treatment reports from the Buffalo VA Medical Center.  These 
reports showed that the veteran received treatment for PTSD 
from April 1995 through March 1996, after being discharged 
from the PTSD program in January 1995.  In a March 1995 
mental status examination, the veteran appeared alert and 
oriented times three.  The veteran appeared to be in good 
contact with reality and free of psychotic symptoms.  The 
veteran was somewhat guarded and speech was unspontaneous but 
clear.  The veteran described his mood as "ok now."  The 
veteran reported that he has depression and anxiety often.  
Affect was blunted.  The veteran appeared to be of average 
intelligence.  Insight and judgment were fair.  The 
impression was PTSD and alcohol abuse in remission.

The outpatient records indicate that the veteran was 
thereafter treated at the Buffalo VA Mental Health Clinic in 
April 1995, September 1995, October 1995, January 1996, and 
March 1996.  These records indicate that the veteran reported 
experiencing nightmares and flashbacks about someone firing 
at him and wanting him killed.  The veteran denied visual 
hallucinations.  The veteran reported problems with 
concentration.  The veteran denied suicidal ideations, intent 
or plan, but admitted to an occasional lack of insight and 
judgment.  

In October 1996, the RO requested assistance from the US Army 
& Joint Services Environmental Support Group (ESG) to help 
determine whether the veteran's allegations were reasonable 
in view of his particular inservice duties.  ESG was provided 
with all of the veteran's information available to the RO at 
that time, including the veteran's unit of assignment and 
company type (524 QM Co [WCBXAAA] USARPAC); place and dates 
of specific stress incidents claimed (came under fire at Cam 
Ranh Bay in February and April 1971); and names of other 
persons involved or aware of the incidents (E-5 Woodson was 
also there).

In December 1996, the veteran was afforded a social survey 
examination at the Buffalo VA Medical Center.  The veteran 
reported that his friend was killed in Vietnam when a tank 
exploded.  The veteran reported that he witnessed a 
helicopter with many GI's aboard crash.  The veteran reported 
that he began fearing for his own life and was constantly 
fearful of being killed.  The veteran reported that while in 
Vietnam he was stationed at a tank farm at Cam Ranh Bay.  
According to the veteran, tanks were often hit by mortar fire 
and they burned constantly.  On one occasion, he and another 
veteran went out to check the generators and they came under 
sniper fire.  They were not hit.  The veteran reported that 
since his discharge from service, he has experienced 
recurring nightmares about the war, negative thoughts related 
to the war, feelings of guilt and sadness about the losses of 
his friends and the painful memories.  The veteran reported 
difficulty sleeping and feeling close to others.  The veteran 
reported that he experiences panic phobic attacks and has a 
lot of anxiety and anger.  The veteran reported having 
flashbacks and nightmares.  The examiner noted the following 
symptoms: poor concentration, memory impairment, sleep 
disturbance, procrastination, headaches, low self esteem, no 
patience, nightmares, compulsive checking, nervousness, 
obsessive thoughts, guilt, suicidal thoughts, withdrawn, 
fatigue, emotionally decreased sex drive, violent thoughts, 
tremors, sexual difficulties, blackouts.

In January 1997, the veteran was afforded a VA examination 
for PTSD.  The veteran's subjective complaints included, 
"When I went to Vietnam I was quite afraid and fearful.  I 
was afraid of my life.  I felt like I would never come back.  
Constantly I live in fear."  The veteran also reported, 
"Although I was never involved in combat, I was always near 
the combat zone and I could hear the gunfire and occasionally 
we were fired upon, but since the time I went there and the 
time I came out, I totally became fearful."  The examiner 
noted that the veteran was somewhat disheveled, but 
cooperative and pleasant, coherent and goal directed.  Mood 
was anxious and appropriate to the thought content.  There 
was no evidence of any hallucinations or delusions.  The 
veteran was oriented to time, place and person.  He had 
normal cognitive function.  He had good insight and judgment.  
The examiner diagnosed the veteran with PTSD and commented 
that although it seemed quite clear that the veteran did not 
have much combat experience at all, the veteran was afraid to 
go to Vietnam and became afraid soon after that.  The 
examiner thought that his past problems with alcohol might 
have contributed to his current problems.

In February 1997, the RO reopened the veteran's claim for 
service connection for PTSD and then denied the claim on the 
merits.  The RO explained that the evidence available for 
review at that time did not establish that a stressful 
experience occurred.  The RO noted that verification of the 
veteran's stressors was requested from ESG, but no response 
had been received thus far.

In July 1997, the RO received a response from ESG 
(redesignated as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)) with regard to verification of 
the veteran's stressors.  According to ESG, U. S. Army 
records list attacks at Cam Ranh Bay, the base area location 
of the 524th Quartermaster Company (QM Co), during the 
veteran's tour of duty.  Documents submitted by the U.S. Army 
Support Command - Cam Ranh Bay, list combat activities to 
include rocket, mortar, sniper and small arms fire attacks, 
encountered by the reporting unit, to include the 524th QM 
Co.  ESG noted, however, that to provide research concerning 
specific combat incidents and casualties, the veteran must 
provide the most specific date possible, type and location of 
the incident, full names of casualties, unit designation to 
the company level and other units involved.  The more 
detailed the information, the better chance of successful 
research.

In September 1997, the veteran was notified of ESG's response 
and was requested to provide additional specific information 
regarding his stressors.  In October 1997, the veteran 
responded to the request, but did not provide specific dates 
of events.  Nor did the veteran provide full names of 
casualties and the specific location of the incident.  In his 
response, the veteran explained that about the middle of his 
tour, he and Sergeant Woodson went out along the perimeter of 
the base to service generators.  When they stepped out of the 
truck, they received small arms fire.  They immediately 
jumped back into the truck and left the area.  They did not 
have any weapons, so they could not return fire.  The veteran 
noted that he was very nervous that day.  He had a sense of 
helplessness and panic.  The veteran reported that those 
feelings are still with him and that he relives that day in 
his nightmares.  The veteran noted that he lives near Pilot 
Field and that the fireworks keep him disturbed, nervous and 
jumpy.

In a May 1998 rating decision, the RO again denied 
entitlement to service connection for PTSD.  The RO indicated 
that the veteran did not provide enough specific information 
to verify his stressor.

In his May 1998 notice of disagreement, the veteran's 
representative indicated that, regarding the veteran's 
stressors, the veteran is starting to remember other events 
as his treatment progresses.  The veteran reported that he 
saw one man killed at the tank farm at Cam Ranh Bay and he 
remembers a Captain being shot and wounded by one of his men 
after he received a "dear john" letter.  The representative 
argued that since USASCRUR has indicated that the 524th QM 
Co. encountered combat activities including rocket, mortar, 
sniper and small arms fire attacks during the veteran's tour 
of duty, that the verification that the veteran's unit 
engaged in combat, should be sufficient verification of the 
veteran's stressor unless there is evidence to the contrary.

In this case, the Board finds that the current evidence does 
not show on its face that the veteran "engaged in combat 
with the enemy" despite being stationed in a "combat 
zone."  The administrative records do not show that the 
veteran had a MOS normally associated to combat service, or 
other awards or decoration appropriate to his branch of 
service denoting participation in combat with the enemy.  
Furthermore, the veteran on his VA examination in January 
1997 specifically stated that he was ever involved in combat.  
As such, the Board must then address whether the record 
corroborates the veteran's accounts as to the occurrence of 
the alleged stressful events.  The veteran reported that he 
came under rocket and mortar fire and that he witnessed other 
soldiers die in Vietnam.  ESG was able to verify that the 
veteran's base was subjected to rocket, mortar and sniper 
attacks.  However, the veteran's presence at the sites of the 
attacks could not be verified, as the veteran was not able to 
provide specific dates, specific incidents, or full names of 
casualties.  In addition, there is no indication that the 
veteran was wounded by such attacks.  

In the case of Hayes v. Brown, 5 Vet. App. 60, 67 (1993), the 
Court found it reasonable for the Board to require some 
corroboration of the stressors claimed by an appellant in 
support of his claims for service connection for PTSD where 
neither his military specialty nor his service records 
indicates that he was "engaged in combat with the enemy" or 
that his duties involved more than the ordinary stressful 
environment experienced by all those two served in Vietnam.  
The Board notes that the veteran was given ample time to 
provide the requested specific information regarding his 
alleged stressors.  He has proffered no independent evidence 
that the stressors he alleges actually occurred.  Further, 
although given ample opportunity, he has not submitted 
information of sufficient detail to permit verification of 
stressors through his service department  

The Board notes that the veteran has been diagnosed with 
PTSD.  However, this diagnostic impression is predicated upon 
a history of unverified stressors and subjective complaints 
reported by the veteran.  In this regard, the Board 
acknowledges that while the veteran may have been exposed to 
stressful situations while stationed in Vietnam, these 
unverified events cannot be the basis of a diagnosis of PTSD 
for purposes of VA compensation.  No probative weight can be 
assigned to the diagnosis of PTSD of record.  Even though a 
physician or other health professional has accepted the 
veteran's description of his Vietnam experiences as credible 
and diagnosed the veteran as suffering from PTSD, the Board 
is not bound to accept those opinions and grant service 
connection for PTSD.  See Cohen, 10 Vet. App. At 142 (an 
opinion by a mental health profession based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor).  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).  In light of the foregoing, the Board finds that 
there is no credible supporting evidence that the veteran's 
claimed inservice stressor actually occurred.  The Board 
notes that the veteran's own statements cannot, as a matter 
of law, establish the occurrence of non-combat stressors.  In 
sum, the evidence of record does not verify that the 
appellant engaged in combat, and there is no credible 
evidence that his claimed non-combat stressors actually 
occurred, as required by 38 C.F.R. § 3.304(f) (1999).  
Accordingly, the preponderance of the evidence is against 
entitlement to service connection for PTSD.


ORDER

Service connection for PTSD is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

